Citation Nr: 0931841	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-24 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for residuals of a shell 
fragment wound of the left shoulder.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1965 to September 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2006 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for residuals of a left shoulder shell 
fragment wound, rated 10 percent.  In his June 2007 
Substantive Appeal, the Veteran requested a videoconference 
hearing before the Board.  A videoconference hearing was 
scheduled in August 2009; he failed to appear for such 
hearing.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The record shows that the Veteran served as a Marine in 
Vietnam, and sustained a left shoulder shrapnel injury (for 
which he was awarded a Purple Heart Medal).  It is certified 
in the record that the Veteran's service treatment records 
(STRs) are unavailable; he submitted for the record copies of 
STRs he was provided (upon request) by the National Personnel 
Records Center.  

The available STRs show that the Veteran sustained a left 
shoulder shrapnel wound; the wound was debrided; it was 
specifically noted that there were retained foreign bodies 
that were not removed.  

The May 2007 VA examination to assess the Veteran's residuals 
of a left shoulder shrapnel wound is inadequate for that 
purpose.  It was noted that there was tenderness to palpation 
over the right shoulder; but no evidence of atrophy, 
deformity, or excess scar formation, and that range of motion 
was normal.  However, specific ranges of shoulder motion were 
not reported, and there is no report that the shoulder was X-
rayed.  The Veteran has indicated that he still has retained 
foreign bodies in the shoulder.  

The Veteran's assertion that he has retained foreign bodies 
in the left shoulder is supported by the available STRs.  The 
location/size of the retained foreign bodies could 
potentially establish whether there was compensable muscle 
injury, and X-rays could establish whether there left 
shoulder arthritis as a result of the shoulder shrapnel 
injury (which with evidence of painful motion could also 
establish entitlement to a compensable rating).  Accordingly, 
further examination is necessary.  

As the record shows the Veteran is receiving VA treatment for 
his left shoulder disability, and reports of such treatment 
may contain pertinent information and are constructively of 
record, updated VA treatment records since April 2007 (the 
date of the last VA records in the claims file) must be 
secured on remand.  Records of any private treatment the 
Veteran received for left shoulder disability during the 
appeal period may also contain pertinent information, and 
should also be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify (and provide releases for VA to 
secure records from) any and all sources 
of private medical treatment or evaluation 
he has received for his left shoulder 
disability.  The RO should secure for the 
record copies of the complete clinical 
records of all such treatment and/or 
evaluation from the identified sources.  
The RO should also secure for the record 
copies of complete clinical records of any 
VA treatment the Veteran has received for 
his left shoulder disability since April 
2007.  

2.  The RO should then arrange for a VA 
examination to determine the current 
nature and severity of the Veteran's 
residuals of a left shoulder shrapnel 
wound.  The Veteran's claims folder must 
be reviewed by the examiner in conjunction 
with the examination (and the examiner's 
attention is invited to the available STRs 
that have been incorporated in the claims 
file).  All indicated tests or studies 
should be completed (and should 
specifically include X-rays of the 
shoulder identifying the location and size 
of retained foreign bodies) and ranges 
left shoulder motion (in degrees).  The 
examiner should specifically opine whether 
the Veteran has arthritis in the left 
shoulder related to the shrapnel injury.  
Furthermore, based on examination, X-rays, 
and record review, the examiner should 
comment whether the Veteran's shrapnel 
injury involved any muscle injury, and if 
so to identify the specific muscle(s) 
involved and the severity of the injury 
(In connection with this request the 
examiner should be provided a copy of 
38 C.F.R. § 4.56.).  The examiner should 
also specifically comment regarding the 
nature and degree of any and all 
limitations of function due to the left 
shoulder shrapnel wound residuals, and 
should explain the rationale for all 
opinions given.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
